DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is response to the application filed on 03/05/2021. Claims 1- 30 are pending and herein considered. 
Oath/Declaration
The receipt of oath/declaration is acknowledged.
Drawings
The drawings were received on 03/05/2021.  These drawings are reviewed and accepted by the Examiner.
Information Disclosure Statement
The information disclosure statement (IDS), submitted on 09/22/2021, is in compliance with the provisions of 37 CRR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.
Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
CLAIM INTERPRETATION

 The following is a quotation of 35 U.S.C. 112(f): 
(f) ELEMENT IN CLAIM FOR A COMBINATION.—An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 
The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph: 
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)      the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)      the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)      the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
 This application includes one or more claim limitations that use the word “means” or “step” but are nonetheless not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph because the claim limitation(s) recite(s) sufficient structure, materials, or acts to entirely perform the recited function.  Such claim limitation(s) is/are: Claims limitation “means for determining” and “means for transmitting” in claim 29.
Because this/these claim limitation(s) is/are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are not being interpreted to cover only the corresponding structure, material, or acts described in the specification as performing the claimed function, and equivalents thereof.
If applicant intends to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may: (1) amend the claim limitation(s) to remove the structure, materials, or acts that performs the claimed function; or (2) present a sufficient showing that the claim limitation(s) does/do not recite sufficient structure, materials, or acts to perform the claimed function.
Claim Rejections - 35 USC § 103
 The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.
 The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

 This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 14, 27 and 29 are rejected are rejected under 35 U.S.C. 103 as being unpatentable over Choi et al. (U.S 2020/0092880) in view of Kwak et al. (WO2020/168072A1) further in view of Hamaguchi et al. (EP 2037608A1).
For claim 1: 
Choi discloses a method of wireless communication performed by a user equipment (UE) (see Choi, at least abstract, paragraph [0006]; a method for determining a reception of a downlink signal by a user equipment in a wireless communication system), comprising: 
determining, for communications via a component carrier (see Choi, at least paragraph [0090]-[0093]; the user equipment uses a plurality of frequency blocks or cells (in the logical sense, including UL resources (or component carriers) and/or DL resources (or component carriers)), and (see Choi, at least paragraph [0193]; [0194]; method of determining whether to transmit/receive a periodic signal configured by RRC to a UE, that is, an operation of a UE for determining a direction of a symbol using information on slot configuration of SFI_GC-PDCCH, also [0196]; [0217]; [0222], and tables 4, 6).
Choi, does not explicitly disclose to avoid one or more slot format indices (SFIs) associated with a set of configurations for a set of symbols; and transmitting a request to avoid the one or more SFIs.
Kwak, from the same or similar fields of endeavor, discloses a UE after knowing SFI avoids CG PUSCH transmission in the period of DL transmission since the gNB anyway cannot receive CG PUSCH (see Kwak, at least figure 3, 4, paragraph [0051]).
Therefore, it would have been obvious statement before the effective filing date of the claimed invention to have a system comprises a method as taught by Kwak. The motivation for doing this is to provide a system networks to improve or enhance functionality.
Choi-Kwak does not explicitly disclose clearly about transmitting a request to avoid the one or more SFIs.
Hamaguchi, from the same or similar fields of endeavor, disclose the request to stop the transmission of the second pilot symbol is sent to the base station from the terminal (see Hamaguchi, at least paragraph [0057]).
Therefore, it would have been obvious statement before the effective filing date of the claimed invention to have a system comprises a method as taught by Hamaguchi. The motivation for doing this is to provide a system networks to improve or enhance functionality such as the enhancement in the transmission efficiency can be achieved by suspending or not requesting the transmission (allocation) of the second pilot symbol.
For claim 14:
For claim 14, claim 14 is directed to a user equipment (UE) for wireless communication, which has similar scope as claim 1. Therefore, claim 14 remains un-patentable for the same reasons.
For claim 27:
For claim 27, claim 27 is directed to a non-transitory computer-readable medium storing a set of instructions for wireless communication, which has similar scope as claim 1. Therefore, claim 27 remains un-patentable for the same reasons.
For claim 29:
For claim 29, claim 29 is directed to an apparatus for wireless communication, which has similar scope as claim 1. Therefore, claim 29 remains un-patentable for the same reasons.
Claims 6-8, 19-20 and 21 are rejected are rejected under 35 U.S.C. 103 as being unpatentable over Choi et al. (U.S 2020/0092880) in view of Kwak et al. (WO2020/168072A1) further in view of Hamaguchi et al. (EP 2037608A1) further in view of Ang et al. (U.S 2019/0296881).
For claims 6 and 19:
In addition to rejection in claims 6 and 19, Choi-Kwak-Hamaguchi does not explicitly disclose wherein the request to avoid the one or more SFIs comprises one or more of: an indication of a set of preferred SFIs for the component carrier, a request to configure an SFI of the set of preferred SFIs for the component carrier, an indication of the one or more SFIs to avoid for the component carrier, or a request to avoid configuration of the one or more SFIs for the component carrier.
Ang, from the same or similar fields of endeavor, discloses the SFI may be a cell-specific SFI or a UE-specific SFI. A UE-specific SFI may override a slot format indicated by a cell-specific SFI and the TTI reservation component may receive a dynamic SFI via DCI, where the dynamic SFI is specific for an upcoming TTI or set of TTIs (see Ang, at least paragraph [0151]-[0153]).
Therefore, it would have been obvious statement before the effective filing date of the claimed invention to have a system comprises a method as taught by Ang. The motivation for doing this is to provide a system networks where may implement techniques to improve NR and LTE coexistence and improve throughput for wireless devices.
For claims 7 and 20:
In addition to rejection in claims 7 and 20, Choi-Kwak-Hamaguchi further disclose receiving, for communications via the component carrier, a resource grant having an SFI, wherein determining to avoid the one or more SFIs is based at least in part on receiving the resource grant having the SFI (see Choi, at least paragraph [0104]-[0108]; [0145]-; the UE receives the semi static DL/UL allocation information (or semi-static SFI) and the UE can identify the slot configuration of the next slot(s). The semi-static SFI may include slot configuration information for a set of slots corresponding to a slot configuration period) and (see Kwak, at least figure 3, 4, paragraph [0051]; Kwak, from the same or similar fields of endeavor, discloses a UE after knowing SFI avoids CG PUSCH transmission in the period of DL transmission since the gNB anyway cannot receive CG PUSCH). The motivation for doing this is to provide a system networks to improve or enhance functionality.
Ang, from the same or similar fields of endeavor, discloses the SFI may be a cell-specific SFI or a UE-specific SFI. A UE-specific SFI may override a slot format indicated by a cell-specific SFI and the TTI reservation component may receive a dynamic SFI via DCI, where the dynamic SFI is specific for an upcoming TTI or set of TTIs (see Ang, at least paragraph [0151]- [0153]).
Therefore, it would have been obvious statement before the effective filing date of the claimed invention to have a system comprises a method as taught by Ang. The motivation for doing this is to provide a system networks where may implement techniques to improve NR and LTE coexistence and improve throughput for wireless devices.
For claims 8 and 21:
In addition to rejection in claims 8 and 21, Choi-Kwak-Hamaguchi further disclose wherein transmitting the request to avoid the one or more SFIs is based at least in part on determining that the SFI of the resource grant is one of the one or more SFIs to avoid (see Kwak, at least figure 3, 4, paragraph [0051]; Kwak, from the same or similar fields of endeavor, discloses a UE after knowing SFI avoids CG PUSCH transmission in the period of DL transmission since the gNB anyway cannot receive CG PUSCH). The motivation for doing this is to provide a system networks to improve or enhance functionality.
Ang, from the same or similar fields of endeavor, discloses the SFI may be a cell-specific SFI or a UE-specific SFI. A UE-specific SFI may override a slot format indicated by a cell-specific SFI and the TTI reservation component may receive a dynamic SFI via DCI, where the dynamic SFI is specific for an upcoming TTI or set of TTIs (see Ang, at least paragraph [0151]- [0153]).
Therefore, it would have been obvious statement before the effective filing date of the claimed invention to have a system comprises a method as taught by Ang. The motivation for doing this is to provide a system networks where may implement techniques to improve NR and LTE coexistence and improve throughput for wireless devices.
Allowable Subject Matter
Claims 2-5, 9-13, 15-18, 22-26, 28 and 30 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in all independents form including all of the limitations of the base claim and any intervening claims and if rewritten or amended to overcome any objection claims set forth in this Office action.
Conclusion
The prior arts made or record and not relied upon are considered pertinent to applicant's disclosures. Taherzadeh Boroujeni et al. (U.S 2022/0132533), discloses a WTRU may identify an available uplink symbol based on the SFC, the SFI, and the resource map and the SFI indicator and the UL grant parameters to: perform rapid estimation of whether a slot may be mini-slot repetition capable, and/or indicate (e.g., to the gNB) a request to override the mini-slot repetition parameters. Li et al. (U.S 2022/0007403), discloses Slot format indicator (SFI) field where SFI may be introduced to support sidelink transmission and there is conflict between the RRC configured candidate time resource and the DCI signaled SFI, the DCI may overwrite the RRC configuration. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAN-HUONG TRUONG whose telephone number is (571) 270-5829. The examiner can normally be reached on Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Ngo can be reached on 571-272-3139.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/LAN-HUONG TRUONG/Primary Examiner, Art Unit 2464  
08/25/2022